DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term “substantially” is considered a broad, but not indefinite term. MPEP 2173.05(b)(III)(D).

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Phrases to be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph include:
“a rotation means” of claim 16

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As indicated above, claim limitations:
“a rotation means” of claim 16
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “rotation means” does not have an accompanying written description.
The “rotation means” of claim 16 lacks written description, as required by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the hardware used to control the claimed invention are not described. The specification must contain a written description of the invention in full, clear, concise, and exact terms as to enable any person skilled in the art to make and use the invention.
The “rotation means” of claim 16 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, since the hardware controlling the “rotation means” is not distinctly claimed. Therefore, the term “rotation means” is indefinite.
Therefore, claim 16 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as lacking written description and 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-12, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the bioreactor vessel” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the cylindrical substrate” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the cylindrical substrate” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the rolled woven substrate” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the culture space” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the inlet” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the outlet” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the culture space” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the rolled woven substrate” in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the bioreactor vessel” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the substrate” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the woven cell culture substrate” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the cell culture substrate” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 7-10, 12, and 15-16 are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castillo (US 2018/0282678).
Regarding claim 1, Castillo discloses a bioreactor system (paragraphs [0009]-[0011] and [0032]) comprising: a cell culture vessel (paragraph [0065] “cylindrical bioreactor”) comprising a first end (inherent to a cylinder), a second end (inherent to a cylinder), and at least one reservoir (paragraph [0064] “inner space”) between the first (inherent to a cylinder) and second ends (inherent to a cylinder); and a cell culture matrix (paragraph [0059]) disposed in the at least one reservoir (paragraph [0064]), the cell culture matrix (paragraph [0059]) comprising a woven substrate (claim 1 “woven or nonwoven fabric”) comprising a plurality of interwoven fibers (paragraph [0059]; Fig. 4A) with surfaces configured for adhering cells thereto (claim 1 “cell immobilization layer”), and wherein the woven substrate (claim 1 “woven or nonwoven fabric”) is disposed within the at least one reservoir (paragraph [0064]) in a wound configuration (paragraph [0059]; Figs. 3A-3C and Figs. 5-6) to provide a cylindrical cell culture matrix (paragraph [0074] “cylindrical”) with a surface of the woven substrate being parallel to a longitudinal axis (Figs. 5-6) of the cylindrical cell culture matrix (paragraph [0074] “cylindrical”).
Regarding claim 2, Castillo discloses wherein the woven substrate (claim 1 “woven or nonwoven fabric”) is disposed within the at least one reservoir (paragraph [0064]) as a cylindrical substrate (paragraph [0074] “cylindrical”) at least partially surrounding the central longitudinal axis (Figs. 5-6) of the bioreactor vessel (paragraphs [0009]-[0011] and [0032]).
	Regarding claim 3, Castillo discloses wherein the bioreactor system (paragraphs [0009]-[0011] and [0032]) is configured to flow material (paragraph [0018]; Fig. 5) through the at least one reservoir (paragraph [0064] “inner space”) in a flow direction from the first end to the second end (paragraph [0018]; Fig. 5).
	Regarding claim 4, Castillo discloses wherein a central longitudinal axis (Fig. 5) of the cylindrical substrate (paragraph [0074] “cylindrical”) is parallel to a flow direction (Fig. 5) of the media (paragraph [0018]; Fig. 5).
	Regarding claim 5, Castillo discloses wherein the cylindrical substrate (paragraph [0074] “cylindrical”) comprises a rolled woven substrate (paragraphs [0015]-[0016]; Figs. 3A-3C) in contact with (paragraph [0060]) a wall (paragraph [0060]; Figs. 5-6) of the at least one reservoir (paragraph [0064] “inner space”).
Regarding the phrase “that is configured to expand to be in contact with a wall of the at least one reservoir via an un-rolling of the rolled woven substrate” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Castillo would be fully capable of operating in this manner given the rolled cylindrical woven substrate present in the bioreactor chamber. 
	Regarding claim 6, Castillo discloses wherein the rolled woven substrate (paragraphs [0015]-[0016]; Figs. 3A-3C) and a shape of the interior (paragraph [0065] “cylindrical bioreactor”; Figs. 5-6) of the at least one reservoir (paragraph [0064] “inner space”) in the cell culture vessel (paragraph [0065] “cylindrical bioreactor”). 
Regarding the phrase “is configured to expand to a shape of the interior” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Castillo would be fully capable of operating in this manner given the rolled cylindrical woven substrate present in the bioreactor chamber. 
	Notably, Castillo also discloses the shape of the rolled woven substrate (paragraph [0074] “cylindrical”) can be the same (paragraph [0064] “at most 100% … of the bioreactor inner space”) as the shape of the interior (paragraph [0065] “cylindrical bioreactor”; Figs. 5-6) of the at least one reservoir (paragraph [0064] “inner space”) in the cell culture vessel (paragraph [0065] “cylindrical bioreactor”).
	Regarding claim 7, Castillo discloses wherein the rolled woven substrate (paragraphs [0015]-[0016]; Figs. 3A-3C), the culture space (paragraph [0011] “cell growth surface inside said bioreactor”), and the reservoir (paragraph [0064] “inner space”).
The limitation “wherein the rolled woven substrate is configured to be inserted into the culture space while the rolled woven substrate is in a contracted rolled state and to expand within the reservoir when disposed within the reservoir” is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP § 2113.
Regarding claim 11, Castillo discloses wherein the cell culture vessel (paragraph [0065] “cylindrical bioreactor”) comprises a substrate support (paragraphs [0059] and [0076]; claim 7 “core”) within the reservoir (paragraph [0064] “inner space”), the substrate support (paragraphs [0059] and [0076]; claim 7 “core”) being configured to guide, align, or secure (paragraph [0076] “core”) the woven substrate (paragraphs [0015]-[0016]; Figs. 3A-3C) within the culture space (paragraph [0011] “cell growth surface inside said bioreactor”).
Regarding claim 13, Castillo discloses wherein the central longitudinal axis (paragraph [0019]; Fig. 6) is perpendicular (Fig. 6) to the direction of gravity (Fig. 6, liquid is on the circular bottom of the cylindrical cross-section).
Regarding the phrase “during cell culture” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Castillo would be fully capable of operating in this manner given the structure of the cylindrical bioreactor.
Regarding claim 14, Castillo discloses wherein at least one of the reservoir (paragraph [0064] “inner space”) and the cell culture matrix (paragraph [0059]) is configured to rotate about a central longitudinal axis (paragraph [0019]; Fig. 6) of the bioreactor vessel (paragraphs [0009]-[0011] and [0032]).
Regarding the phrase “during cell culture” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Castillo would be fully capable of operating in this manner given the structure of the rotating cylindrical bioreactor.
Regarding claim 15, Castillo discloses wherein the bioreactor system (paragraphs [0009]-[0011] and [0032]) is configured such that the substrate (paragraphs [0015]-[0016]; Figs. 3A-3C) is moved through the cell culture fluid (paragraph [0080]) during the rotation (Fig. 6) of the cell culture vessel (paragraph [0065] “cylindrical bioreactor”).
Regarding the phrase “configured such that the substrate is moved through the cell culture fluid during the rotation of the cell culture vessel” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Castillo would be fully capable of operating in this manner given the structure of the rotating cylindrical bioreactor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Castillo (US 2018/0282678), as applied to claim 6 and claim 11.
Regarding claim 8, Castillo discloses the rolled woven substrate (paragraphs [0015]-[0016]; Figs. 3A-3C), the reservoir (paragraph [0064] “inner space”), the woven substrate (claim 1 “woven or nonwoven fabric”) and the wall (paragraph [0060]; Figs. 5-6) of the reservoir (paragraph [0064] “inner space”) hold the woven substrate (claim 1 “woven or nonwoven fabric”) substantially in place within the reservoir (paragraph [0064] “inner space”).
Regarding the limitation “are configured such that frictional forces between the woven substrate and the wall of the reservoir hold the woven substrate substantially in place within the reservoir”, since friction is an inherent force of nature applicable to all materials, it would have been obvious to one skilled in the art before the effective filing date to modify the reservoir and woven substrate of Castillo in order to be held together with a friction fit.
In addition, integration of parts would have been obvious to one of ordinary skill in the art as a matter of obvious engineering choice. MPEP § 2144.04(V)(B).
	Regarding claim 12, Castillo discloses a substrate support (paragraphs [0059] and [0076]; claim 7 “core”) comprises a support member (paragraphs [0059] and [0076]; claim 7 “core”) extending from one of the first or second end towards the other of the first or second end (the core mentioned in paragraph [0076] has a length; Figs. 3C and 5-6), wherein the rolled woven substrate (paragraphs [0015]-[0016]; Figs. 3A-3C) is configured to surround at least a portion of a circumference of the support member (paragraphs [0059] and [0076]; claim 7 “core”) such that the support member (paragraphs [0059] and [0076]; claim 7 “core”) is parallel (paragraph [0076]) to the central longitudinal axis (paragraph [0076]) of the rolled woven substrate (paragraphs [0015]-[0016]; Figs. 3A-3C).
If it is deemed that Castillo does not disclose “extending from one of the first or second end towards the other of the first or second end”, the claim limitation would nevertheless be obvious under MPEP § 2144.04(IV)(A), which states that “where the only difference between the prior art and the claims was a recitation of relative dimensions … [and the claimed device] would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. This allows for the core of Castillo to be modified to different lengths. This would be helpful in order to fill the bioreactor inner space to differing degrees with the rolled woven substrate (Castillo, paragraphs [0064] and [0076]).
	
Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Castillo (US 2018/0282678), as applied to claim 6 and claim 14, further in view of Drugmand (US 2015/0299634).
Regarding claim 9, Castillo discloses wherein the rolled woven substrate (claim 1 “woven or nonwoven fabric”), the reservoir (paragraph [0064] “inner space”), and the cell culture vessel (paragraph [0065] “cylindrical bioreactor”).
	Arguably, Castillo discloses “an opening in the cell culture vessel” (Fig. 5). 
However, in case it is deemed not to have this opening, Drugmand discloses an opening (paragraph [0194]) in the cell culture vessel (abstract).
In the analogous art of roller bottles, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor system of Castillo with the opening of Drugmand in order to form an inlet or outlet for receiving the culture medium while maintaining a fluid-tight seal within the body (Drugmand, paragraph [0194]).
In addition, the limitation “is configured to be inserted into the reservoir through an opening in the cell culture vessel” is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP § 2113.
	Regarding claim 10, arguably, Castillo discloses the opening (Fig. 5).
	However, in case it is deemed not to have this opening, Drugmand discloses wherein the opening (paragraph [0194]) is one of the inlet (paragraph [0194]) and the outlet (paragraph [0194]) of the cell culture vessel (abstract).
In the analogous art of roller bottles, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor system of Castillo with the opening of Drugmand in order to form an inlet or outlet for receiving the culture medium while maintaining a fluid-tight seal within the body (Drugmand, paragraph [0194]).
	Regarding claim 16, Castillo discloses the bioreactor system (paragraphs [0009]-[0011] and [0032]), the cell culture vessel and the central longitudinal axis (paragraph [0019]; Fig. 6).
	Arguably, Castillo discloses wherein the bioreactor system (paragraphs [0009]-[0011] and [0032]) further comprises a rotation means (Fig. 6) operably coupled (Fig. 6) to the cell culture vessel (paragraph [0065] “cylindrical bioreactor”) and configured to rotate (Fig. 6) the cell culture vessel (paragraph [0065] “cylindrical bioreactor”) about the central longitudinal axis Fig. 6).
	If it is deemed that Castillo does not disclose the above limitation, Drugmand discloses wherein the bioreactor system further comprises a rotation means (paragraph [0201]; Figs. 15-16, elements 1308) operably coupled to the cell culture vessel (Figs. 15-16, element 1300) and configured to rotate (Figs. 15-16) the cell culture vessel (Figs. 15-16, element 1300) about the central longitudinal axis (Figs. 15-16).
	In the analogous art of roller bottles, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor system of Castillo with the rollers of Drugmand in order to cause a roller bottle to rotate to produce well-maintained cell culture.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Castillo (US 2018/0282678), as applied to claim 1, further in view of Taiariol (WO 98/50522).
	Regarding claim 17, Castillo discloses wherein the cylindrical cell culture matrix (paragraph [0074] “cylindrical”) comprises the woven (claim 1 “woven or nonwoven fabric”) cell culture substrate (paragraph [0059]).
	Castillo does not disclose the woven cell culture substrate without any other solid material between adjacent surfaces of the cell culture substrate.
	Taiariol discloses the woven (pg. 12, lines 19-20) cell culture substrate (pg. 16 lines 18-23, “cell culture matrix 20”) without any other solid material (pg. 16 lines 18-23) between adjacent surfaces of the cell culture substrate (pg. 16 lines 18-23, “cell culture matrix 20”).
	In the analogous art of bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture substrate of Castillo to have no solid material between adjacent surfaces of the cell culture substrate, as in Taiariol, in order to produce higher yields with more surface area for anchorage-dependent cells.

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
House (US 3,853,712) – This invention is a roll of plastic material located in a cell culture container. The container can be vertical (col. 2, lines 35-45).
Amiot (US 5,079,168) – This invention is a cell culture apparatus with an envelope and mesh wound around a core.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799